Title: From Thomas Jefferson to Martha Jefferson Randolph, 23 January 1804
From: Jefferson, Thomas
To: Randolph, Martha Jefferson


               
                  My dear Martha
                  Washington Jan. 23. 04.
               
               Our Milton post not having come in last night, we are without news from you. I suppose he has been delayed by the weather, a severe snow storm having begun yesterday morning & still continuing. the snow is supposed to be now a foot deep, and is still falling with unabated fury. as it is the first, so I hope it will be the last of our severe winter weather. it is so tempestuous that I presume Congress will hardly meet to-day; & the rather as they have nothing pressing. the little before them will permit them to proceed at leisure, and finish when they please, which I conjecture will be about the 2d. week of March. I expect that mr Eppes will leave it before it rises in order to be with Maria at the knock of the elbow in February. I hope she will keep up her spirits. should she be later than she has calculated, perhaps we may all be with her. altho’ the recurrence of those violent attacks to which Francis is liable, cannot but give uneasiness as to their character, yet be that what it will, there is little doubt but he will out-grow them; as I have scarcely ever known an instance to the contrary, at his age.—On Friday Congress give a dinner on the acquisition of Louisiana. they determine to invite no foreign ministers, to avoid questions of etiquette, in which we are enveloped by Merry’s & Yrujo’s families. as much as I wished to have had yourself & sister with me, I rejoice you were not here. the brunt of the battle now falls on the Secretary’s ladies, who are dragged in the dirt of every federal paper. you would have been the victims had you been here, and butchered the more bloodily as they would hope it would be more felt by myself. it is likely to end in those two families putting themselves into Coventry until they recieve orders from their courts to acquiesce in our principles of the equality of all persons meeting together in society, & not to expect to force us into their principles of allotment into ranks & orders. pour into the bosom of my dear Maria all the comfort & courage which the affections of my heart can give her, and tell her to rise superior to all fear, for all our sakes. kiss all the little ones for me, with whom I should be so much happier than here; and be assured yourself of my tender & constant love.
               
                  Th: Jefferson
               
            